Title: Joseph C. Cabell to James Madison, 14 May 1829
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                My dear Sir,
                            
                            
                                
                                    Wmsburg.
                                
                                May 14. 1829.
                            
                        
                         
                        I have put off copying my letters which you were so good as to send me under cover of yours of the 4th March,
                            and I have done so with the less hesitancy, because I had much writing to do in a debilitated state of health, and I
                            supposed that their immediate return was of no importance to you. I write now, just on the eve of my departure for
                            Corottoman, to say, that as it will be a convenience to me, to postpone the copying till my return from Lancaster, I hope
                            you will excuse me for retaining these letters in my possession till our meeting in July, at which time I will hand them
                            to you in person. I have declined writing any answer upon this subject, thinking that what was said in the National
                            Intelligencer, would be sufficient, with all but those who are determined not to be convinced. A candid public will
                            hereafter do justice to yourself in consenting and to your friends in sollicitting the publication of the letters. I am,
                            dear Sir, ever most respectfully & truly yours
                        
                        
                            
                                Jos: C: Cabell
                            
                        
                    